DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
There is no information disclosure statement of record currently.

Status of the Claims
The claims filed 01/12/2021 are acknowledged.
Claims 1-2 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Hirsh, US 20050181050.

Hirsh teaches polymeric barrier coatings (Hirsh, e.g., 0070). Polymeric barrier coatings are effective for modifying the release of the drug because the polymeric barrier coatings control diffusion of the drug from the core complex.
Hirsh teaches permeable water insoluble polymers for the barrier coating (Hirsh, e.g., 0013 and 0072). 
Applicable to claim 2: Hirsh teaches the barrier coated drug resin complex useful in dosage forms for treating patients orally (Hirsh, e.g., 0133). 
Hirsh anticipates the subject matter of claims 1-2.

Claims 1-2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Meadows, US 20030099711 A1.
Meadows teaches drug resin complexes and formulations containing them (Meadows, e.g., Abstract and 0031-0035). Resins are ion-exchange resins (Meadows, e.g., 0025).  Meadows teaches drug resin complexes comprising a barrier coating which is water permeable and water insoluble (Meadows, e.g., 0038-0044). Barrier coatings modify the release of drug (Meadows, e.g., 0009).  Meadows teaches the polymeric coating containing a suitable amount of plasticizer for a flexible film (Meadows, e.g., 0040-0043). This appears to meet the limitation of a high tensile strength, water permeable, water insoluble modified release polymeric barrier coating over the drug ion exchange resin complex as claimed. 

Meadows anticipates the subject matter of claims 1-2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-55 of US 8062667. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the ‘667 patent teach compositions (claims 1-55) in the form of an aqueous suspension (claims 1-55) comprising a particulate ion exchange resin (particulate drug - cation exchange resin complex) and included in a matrix (particulate drug - cation exchange resin complex - matrix) wherein the particulate drug - cation exchange resin complex – matrix includes a polymeric diffusion barrier coating having an elongation factor as claimed (claim 3).  Wherein said ion exchange resin is a sulfonated copolymer comprising styrene and divinylbenzene (claim 4). The cured barrier coating comprising plasticizer in an amount in the claimed range, i.e., 5-10% (claim 21). The cured barrier coating present at a weight in the range from about 35% to about 50% by weight (claim 25). The composition may comprise uncoated drug - ion exchange resin complex (claim 6). The drug may be amphetamine (claim 28). The barrier coating may include PVP and a surfactant (i.e., stabilizer). 
The subject matter claimed in the reference patent is more detailed than the invention presently claimed. However, the subject matter claimed by the reference patent anticipates the subject matter of the presently claimed invention. 
Applicable to claim 2: The claims of the reference patent do not expressly claim a method of treating a patient comprising orally delivering a composition according to claim 1. However, it would have been obvious before the invention was made to have practiced a method as claimed with a reasonable expectation of success. The skilled artisan would have been motivated to do so because the claims of the reference patent teach the formulations containing a drug and the formulation is orally ingestible. The skilled artisan would have had a reasonable expectation of success because the reference patent claims specific drugs useful for treating disorders. 
Accordingly, the skilled artisan would consider the subject matter of the presently claimed invention an obvious variant of the invention claimed in the reference patent. 

Claim(s) 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-24 of US 8202537. 
The claims of the reference patent are directed to a modified release tablet comprising a methylphenidate (drug) ion exchange resin complex, the complex comprising a high tensile strength water permeable, water insoluble, polymeric diffusion barrier coating.
Applicable to claim 2: The claims of the reference patent do not expressly claim a method of treating a patient comprising orally delivering a composition according to claim 1. However, it would have been obvious before the invention was made to have practiced a method as claimed with a reasonable expectation of success. The skilled artisan would have been motivated to do so because the claims of the reference patent teach the formulations containing a drug and the formulation is orally ingestible (tablet). The skilled artisan would have had a reasonable expectation of success because the reference patent claims specific drugs useful for treating disorders. 
Accordingly, the skilled artisan would consider the subject matter of the presently claimed invention an obvious variant of the invention claimed in the reference patent. 

Claim(s) 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-25 of US 8202542. 
The claims of the reference patent teach a modified release composition comprising a particulate matrix comprising a drug ion exchange resin and a high tensile strength, water permeable, water insoluble, polymeric diffusion release barrier coating over said particulate drug ion exchange resin complex (claim 1). 
The claims of the reference application do not expressly claim a method of treating a patient comprising orally delivering a composition according to claim 1. However, it would have been obvious before the invention was made to have practiced a method as claimed with a reasonable expectation of success. The skilled artisan would have been motivated to do so because the claims of the reference patent teach the formulations containing a drug and the formulation is orally ingestible. The skilled artisan would have had a reasonable expectation of success because the reference patent claims specific drugs useful for treating disorders. 
Accordingly, the skilled artisan would consider the subject matter of the presently claimed invention an obvious variant of the invention claimed in the reference patent. 

Claim(s) 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-29 of US 8337890. 
The claims of the reference patent teach a modified release composition comprising a particulate matrix comprising a drug ion exchange resin and a high tensile strength, water permeable, water insoluble, polymeric diffusion release barrier coating over said particulate drug ion exchange resin complex (claim 1). 
The claims of the reference application do not expressly claim a method of treating a patient comprising orally delivering a composition according to claim 1. However, it would have been obvious before the invention was made to have practiced a method as claimed with a reasonable expectation of success. The skilled artisan would have been motivated to do so because the claims of the reference patent teach the formulations containing a drug and the formulation is orally ingestible. The skilled artisan would have had a reasonable expectation of success because the reference patent claims specific drugs useful for treating disorders. 
Accordingly, the skilled artisan would consider the subject matter of the presently claimed invention an obvious variant of the invention claimed in the reference patent. 

Claim(s) 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-24 of US 8491935. 
The claims of the reference patent teach a modified release composition comprising a particulate matrix comprising a drug ion exchange resin and a high tensile strength, water permeable, water insoluble, polymeric diffusion release barrier coating over said particulate drug ion exchange resin complex (claim 1). The drug is, e.g., hydrocodone (claim 1). 
Applicable to claim 2: The claims of the reference application do not expressly claim a method of treating a patient comprising orally delivering a composition according to claim 1. However, it would have been obvious before the invention was made to have practiced a method as claimed with a reasonable expectation of success. The skilled artisan would have been motivated to do so because the claims of the reference patent teach the formulations containing a drug and the formulation is orally ingestible. The skilled artisan would have had a reasonable expectation of success because the reference patent claims specific drugs useful for treating disorders. 
Accordingly, the skilled artisan would consider the subject matter of the presently claimed invention an obvious variant of the invention claimed in the reference patent. 

Claim(s) 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-29 of US 8597684. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the ‘684 teach compositions (claims 1-29) including aqueous liquid suspensions (claims 1, 21, 25) comprising amphetamine or dextroamphetamine bound to a particulate ion exchange resin (particulate drug - cation exchange resin complex) and included in a matrix (particulate drug - cation exchange resin complex - matrix) wherein the particulate drug - cation exchange resin complex – matrix includes a polymeric diffusion barrier coating (claims 1, 21, 25).  Compositions can provide a twelve-hour release (claims 1, 21, 25). The high tensile strength, water permeable, water insoluble, non-ionic polymeric diffusion barrier coating comprises about 35% to about 50% by weight of the drug-cation exchange resin complex and water insoluble polymer or copolymer or hydrophilic polymer particulate (claim 13). The plasticizer comprises 5-20% by weight of the barrier coating (claim 11). The barrier coating having an elongation factor between about 125%-400% (claim 5). The barrier coating includes a stabilizer (claim 25).
Applicable to claim 2: The claims of the reference application do not expressly claim a method of treating a patient comprising orally delivering a composition according to claim 1. However, it would have been obvious before the invention was made to have practiced a method as claimed with a reasonable expectation of success. The skilled artisan would have been motivated to do so because the claims of the reference patent teach the formulations containing a drug and the formulation is orally ingestible. The skilled artisan would have had a reasonable expectation of success because the reference patent claims specific drugs useful for treating disorders. 
Accordingly, the skilled artisan would consider the subject matter of the presently claimed invention an obvious variant of the invention claimed in the reference patent. 

Claim(s) 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-30 of US 8747902.
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference patent teach compositions (claims 1-30) including aqueous liquid suspensions (claims 19-30) comprising amphetamine or dextroamphetamine bound to a particulate ion exchange resin (particulate drug - cation exchange resin complex) and included in a matrix (particulate drug - cation exchange resin complex - matrix) wherein the particulate drug - cation exchange resin complex – matrix includes a polymeric diffusion barrier coating (claim 1).  Compositions can provide a twelve-hour release (claims 1, 19). The high tensile strength, water permeable, water insoluble, non-ionic polymeric diffusion barrier coating comprises about 35% to about 50% by weight of the drug-cation exchange resin complex and water insoluble polymer or copolymer or hydrophilic polymer particulate (claim 13). The barrier coating having an elongation factor of about 125% to about 400% (claim 19). This anticipates the subject matter of claim 1.
Applicable to claim 2: The claims of the reference application do not expressly claim a method of treating a patient comprising orally delivering a composition according to claim 1. However, it would have been obvious before the invention was made to have practiced a method as claimed with a reasonable expectation of success. The skilled artisan would have been motivated to do so because the claims of the reference patent teach the formulations containing a drug and the formulation is orally ingestible. The skilled artisan would have had a reasonable expectation of success because the reference patent claims specific drugs useful for treating disorders. 
Accordingly, the skilled artisan would consider the subject matter of the presently claimed invention an obvious variant of the invention claimed in the reference patent. 

Claim(s) 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-29 of US 8790700.
The claims of the reference patent teach a modified release oral composition comprising a drug ion exchange resin complex and a high tensile strength, water permeable, water insoluble polymeric diffusion barrier coating over the drug ion exchange resin complex (claim 1). This anticipates the subject matter of claim 1. 
Applicable to claim 2: The claims of the reference application do not expressly claim a method of treating a patient comprising orally delivering a composition according to claim 1. However, it would have been obvious before the invention was made to have practiced a method as claimed with a reasonable expectation of success. The skilled artisan would have been motivated to do so because the claims of the reference patent teach the formulations containing a drug and the formulation is orally ingestible. The skilled artisan would have had a reasonable expectation of success because the reference patent claims specific drugs useful for treating disorders. 
Accordingly, the skilled artisan would consider the subject matter of the presently claimed invention an obvious variant of the invention claimed in the reference patent. 

Claim(s) 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of US 8883217. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference patent teach an aqueous pharmaceutical liquid composition (claims 10-18) comprising amphetamine and dextroamphetamine bound to a particulate ion exchange resin (particulate drug - cation exchange resin complex) and included in a matrix (particulate drug - cation exchange resin complex - matrix) wherein the particulate drug - cation exchange resin complex – matrix includes a polymeric modified release coating (claims 1-18). The compositions include uncoated particulate drug - cation exchange resin complex (claim 1-18). The ion exchange resin is acidic, e.g., the strong acidic cation exchange resin is a sulfonated copolymer of a polystyrene crosslinked with divinylbenzyl (claims 6 and 15). This appears to anticipate the subject matter of instant claim 1.
Applicable to claim 2: The claims of the reference application do not expressly claim a method of treating a patient comprising orally delivering a composition according to claim 1. However, it would have been obvious before the invention was made to have practiced a method as claimed with a reasonable expectation of success. The skilled artisan would have been motivated to do so because the claims of the reference patent teach the formulations containing a drug and the formulation is orally ingestible. The skilled artisan would have had a reasonable expectation of success because the reference patent claims specific drugs useful for treating disorders. 
Accordingly, the skilled artisan would consider the subject matter of the presently claimed invention an obvious variant of the invention claimed in the reference patent. 

Claim(s) 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-14 of US 9198864. 
The claims of the reference patent are directed to an orally administrable composition (tablet) comprising a drug ion exchange resin complex (drug-ion exchange resin complex particles), the complex comprising a water permeable water insoluble polymeric diffusion barrier coating (modified release coating). See claims 1-22. 
Applicable to claim 2: The claims of the reference application do not expressly claim a method of treating a patient comprising orally delivering a composition according to claim 1. However, it would have been obvious before the invention was made to have practiced a method as claimed with a reasonable expectation of success. The skilled artisan would have been motivated to do so because the claims of the reference patent teach the formulations containing a drug and the formulation is orally ingestible. The skilled artisan would have had a reasonable expectation of success because the reference patent claims specific drugs useful for treating disorders. 
Accordingly, the skilled artisan would consider the subject matter of the presently claimed invention an obvious variant of the invention claimed in the reference patent. 


Claim(s) 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-19 of US 9522191. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference patent teach an aqueous pharmaceutical liquid composition (claims 1-19) comprising amphetamine and dextroamphetamine bound to a particulate ion exchange resin (particulate drug - cation exchange resin complex) and included in a matrix (particulate drug - cation exchange resin complex - matrix) wherein the particulate drug - cation exchange resin complex – matrix includes a polymeric modified release coating (claims 1-18). The compositions include uncoated particulate drug - cation exchange resin complex (claim 1-18). The ion exchange resin is acidic, e.g., the strong acidic cation exchange resin is a sulfonated copolymer of a polystyrene crosslinked with divinylbenzyl (claims 6 and 15). The barrier coating is a high tensile strength, water permeable, water insoluble polymeric barrier coating over the ion exchange resin complex. This appears to anticipate the subject matter of instant claim 1.
Applicable to claim 2: The claims of the reference application do not expressly claim a method of treating a patient comprising orally delivering a composition according to claim 1. However, it would have been obvious before the invention was made to have practiced a method as claimed with a reasonable expectation of success. The skilled artisan would have been motivated to do so because the claims of the reference patent teach the formulations containing a drug and the formulation is orally ingestible. The skilled artisan would have had a reasonable expectation of success because the reference patent claims specific drugs useful for treating disorders. 
Accordingly, the skilled artisan would consider the subject matter of the presently claimed invention an obvious variant of the invention claimed in the reference patent. 

Claim(s) 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-21 of US 9675703. 
The claims of the '703 patent teach an orally ingestible aqueous liquid suspension comprising: (A) barrier coated particulates which provide a modified release profile which comprises: (i) a particulate drug -cation exchange resin complex comprising at least one drug bound to a pharmaceutically acceptable water insoluble cation exchange resin, said complex being in a matrix which further comprises a water insoluble polymer or copolymer or hydrophilic polymer, wherein the particulate drug -cation exchange resin complex-matrix is capable of passing through a number 40 mesh screen, and (ii) about 20 wt % to about 50 wt %, based on the weight of the drug -cation exchange resin complex, of a high tensile strength, water permeable, water insoluble, non-ionic, modified release polymeric diffusion barrier coating which provides a modified release profile to said at least one drug in the drug -cation exchange resin complex-matrix, said barrier coating having an elongation factor of about 125% to about 400%, wherein said at least one drug is amphetamine or dextro -amphetamine; (B) at least one of (iiia) and/or (iiib): (iiia) an uncoated particulate dextro -amphetamine-cation exchange resin complex of a size capable of passing through a number 40 mesh screen, wherein said uncoated dextro -amphetamine-cation exchange resin complex is dextro -amphetamine bound to a pharmaceutically acceptable water insoluble cation exchange resin, (iiib) an uncoated particulate amphetamine-cation exchange resin complex of a size capable of passing through a number 40 mesh screen, wherein said uncoated amphetamine-cation exchange resin complex is amphetamine bound to a pharmaceutically acceptable water insoluble cation exchange resin, and optionally at least one of (iiic) and/or (iiid): (iiic) amphetamine or a pharmaceutically acceptable salt thereof which is not complexed with an ion exchange resin, and/or (iiid) dextroamphetamine or a pharmaceutically acceptable salt thereof which is not complexed with an ion exchange resin; and (C) a pharmaceutically acceptable aqueous suspension base, wherein said barrier coated drug -cation exchange resin complex-matrix as defined in (A) and said at least one additional component as defined in (B) are suspended in said base (claim 1). Wherein said high tensile strength, water permeable, water insoluble non-ionic polymeric diffusion barrier coating further comprises a plasticizer in an amount of about 2% w/w to about 20% w/w of the coating layer (claim 8). Wherein the barrier coating comprises polyvinylacetate and is cured (claim 10). Wherein the resin is a sulfonated copolymer comprising styrene and divinylbenzene (claim 11).
Applicable to claim 2: The claims of the reference application do not expressly claim a method of treating a patient comprising orally delivering a composition according to claim 1. However, it would have been obvious before the invention was made to have practiced a method as claimed with a reasonable expectation of success. The skilled artisan would have been motivated to do so because the claims of the reference patent teach the formulations containing a drug and the formulation is orally ingestible. The skilled artisan would have had a reasonable expectation of success because the reference patent claims specific drugs useful for treating disorders. 
Accordingly, the skilled artisan would consider the subject matter of the presently claimed invention an obvious variant of the invention claimed in the reference patent. 

Claim(s) 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-22 of US 10086087. 
The claims of the reference patent are directed to an orally administrable composition comprising a drug ion exchange resin complex (drug-cation exchange resin complex), the complex comprising a water permeable water insoluble polymeric diffusion barrier coating (claims 1-22). 
Applicable to claim 2: The claims of the reference application do not expressly claim a method of treating a patient comprising orally delivering a composition according to claim 1. However, it would have been obvious before the invention was made to have practiced a method as claimed with a reasonable expectation of success. The skilled artisan would have been motivated to do so because the claims of the reference patent teach the formulations containing a drug and the formulation is orally ingestible. The skilled artisan would have had a reasonable expectation of success because the reference patent claims specific drugs useful for treating disorders. 
Accordingly, the skilled artisan would consider the subject matter of the presently claimed invention an obvious variant of the invention claimed in the reference patent. 

Claim(s) 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-23 of US 10172958. 
The claims of the reference patent are directed to an orally administrable composition comprising a drug ion exchange resin complex, the complex comprising a water permeable water insoluble polymeric diffusion barrier coating (claims 1-23). 
Applicable to claim 2: The claims of the reference application do not expressly claim a method of treating a patient comprising orally delivering a composition according to claim 1. However, it would have been obvious before the invention was made to have practiced a method as claimed with a reasonable expectation of success. The skilled artisan would have been motivated to do so because the claims of the reference patent teach the formulations containing a drug and the formulation is orally ingestible. The skilled artisan would have had a reasonable expectation of success because the reference patent claims specific drugs useful for treating disorders. 
Accordingly, the skilled artisan would consider the subject matter of the presently claimed invention an obvious variant of the invention claimed in the reference patent. 

Claim(s) 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-27 of US 10668163. 
The claims of the reference patent are directed to a composition for oral administration comprising an ion exchange resin drug complex, the complex having a water permeable water insoluble polymeric barrier coating (claims 1-13 and 15-26).
Applicable to claim 2: The claims of the reference application also recite a method for oral administration of a modified release drug to a subject in need thereof, said method comprising administering to said subject a product comprising the composition (Claims 14 and 27). 
The presently claimed invention is anticipated by the subject matter claimed in the reference patent. 
Accordingly, the skilled artisan would consider the subject matter of the presently claimed invention an obvious variant of the invention claimed in the reference patent. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM CRAIGO whose telephone number is (571) 270-1347.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 6:00 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615